EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements of RCM Technologies, Inc. on Form S­8 (No. 333-165482, No. 333-145904, No. 333-61306, No. 333-80590, No. 333-48089, No. 333-52206 and No. 333-52480) of our report dated March 5, 2015, on our audits of the consolidated financial statements and financial statement schedule as of January 3, 2015 and December 28, 2013, and for each of the fiscal years in the two-year period ended January 3, 2015, which report is included in this Annual Report on Form 10-K. EISNERAMPER LLP Iselin, NJ March 5, 2015
